                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, Central DIVISION


 Addiction Treatment Centers et al,                 MEMORANDUM DECISION AND
                                                    ORDER DENYING PLAINTIFF’S SHORT
                        Plaintiffs,                 FORM DISCOVERY MOTION
 v.

 Shadow Mountain et al,                             Case No. 2:16-cv-00339-JNP-CMR

                        Defendants.                 District Judge Jill N. Parrish

                                                    Magistrate Judge Cecilia M. Romero


       Before the Court is a Short Form Discovery Motion (ECF 60) filed by Plaintiffs

Addiction Treatment Centers, Inc. and St. George Detox Center, LLC and Counter Defendant

Arlen Barksdale (collectively “Plaintiffs”). Plaintiffs seek an order compelling Defendants “to

respond in full to Plaintiffs’ document requests and supplement their document production.”

(ECF 60 at 4). Having considered the motion, the Court will decide it on the basis of the written

memoranda. See DUCivR 7-1(f).

       Plaintiffs’ motion fails to comply with the certification requirements for short form

discovery motions. As noted in Local Rule 37-1:

       The Short Form Discovery Motion must include a certification that the parties
       made reasonable efforts to reach agreement on the disputed matters and recite the
       date, time, and place of such consultation and the names of all participating
       parties or attorneys.

See DUCivR 37-1(a)(4). “At a minimum, those efforts include a prompt written communication

sent to the opposing party: (A) identifying the discovery disclosure/request(s) at issue, the

response(s) thereto, and specifying why those responses/objections are inadequate, and; (B)
requesting to meet and confer, either in person or by telephone, with alternative dates and times

to do so.” See DUCivR 37-1(a)(1).

       In the motion Plaintiffs claim to have “conferred with Defense counsel several times

about Defendants’ deficiencies.” (ECF 60 at 2). While Plaintiffs provide the dates that they

spoke with and emailed defense counsel, Plaintiffs have failed to demonstrate that reasonable

efforts were made to reach an agreement on specific discovery requests and responses. The

emails to defense counsel neither identify the discovery requests and responses at issue nor

specify why such responses were inadequate. This is insufficient to meet the certification

requirement.

       In addition, Plaintiffs fail to specifically identify which of the discovery responses are

inadequate in the motion. Instead, Plaintiffs make the broad assertion that “Defendants have not

responded to the vast majority of Plaintiffs’ document requests.” (ECF 60 at 4). Although

Plaintiffs identify three discovery requests as examples, they do not explain why Defendants’

responses to these requests were deficient. (Id.) Plaintiffs bring the motion under the Short

Form Procedure, however, even with a 500 word limit there must be more than general

assertions of noncompliance with various vague discovery requests.

       Accordingly, Plaintiffs’ motion is DENIED.

                 DATED this 29 July 2019.




                                              Magistrate Judge Cecilia M. Romero
                                              United States District Court for the District of Utah




                                                 2
